Citation Nr: 1013962	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  94-17 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
heart disorder.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for fibrocystic breast 
disease.

4.  Entitlement to service connection for irregular menses 
and endometriosis.

5.  Entitlement to service connection for a genitourinary 
disorder.

6.  Entitlement to service connection for allergic rhinitis 
and sinusitis.

7.  Entitlement to an increased rating for lattice retinal 
degeneration of the eyes, currently evaluated as 30 percent 
disabling.

8.  Entitlement to an increased rating for Ramsay-Hunt 
Syndrome with facial nerve paralysis and a speech deficit, 
currently evaluated as 20 percent disabling.

9.  Entitlement to an increased rating for pituitary adenoma 
with tinnitus, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1982 to 
November 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in September 1991 and 
August 1994 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

In October 1990 and May 1992, the Veteran testified before a 
Decision Review Officer at hearings at the Waco RO.  Copies 
of transcripts are of record.

In October 1996 and July 2003, the Board remanded this case 
to the RO for further action.  The claims have been returned 
to the Board for appellate review.

The Board notes that in November 1999 and November 2002 
letters, the Veteran made reference to claims of entitlement 
to service connection for lymphadema and metastatic cancer of 
the spine respectively, each secondary to breast cancer.  
Further, in a letter received in October 1996, it appears 
that she may be seeking service connection for hearing loss.  
As these issues are not currently certified or developed for 
appellate review, they are referred to the RO for appropriate 
action.

In addition, the Board notes that in her original December 
1987 claim, the Veteran raised various issues which have yet 
to be addressed.  For example, she raised, among others, 
issues of entitlement to service connection for eczema, 
dyshidrosis, possible tuberculin study, fractured/sprained 
toes, tinea infection, barotrauma to ears with loss of 
valsalva, erosion of internal auditory canals and 
hyperacousis, herpetic lesion of the ear canal with scarring, 
headaches, gum disease with bone loss and pockets, eustation 
tube dysfunction, left foot/ankle problems, and an index 
finger injury.  The RO should seek clarification as to these 
issues as well, and conduct any other necessary action.

The issues above have been raised by the record, and were 
referred to the Agency of Original Jurisdiction (AOJ) for 
adjudication in July 2003.  They have not been adjudicated by 
the AOJ.  The Board additionally refers a claim of 
entitlement to service connection for hypertension, to 
include as secondary to pituitary adenoma, as raised by the 
Veteran's representative in March 2010.  See Informal Hearing 
Presentation.  As the Board does not have jurisdiction over 
any of these claims, they are all referred to the AOJ for 
immediate action.  

With the exception of the claim to reopen the issue of 
entitlement to service connection for a heart disorder, all 
issues REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 1988 rating decision denied claims of entitlement 
to service connection for a heart disorder.  In absence of a 
timely appeal, that decision is final.

2.  The evidence submitted since the June 1988 rating 
decision, by itself, or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for a heart disorder, and raises a reasonable 
possibility of substantiating that claim.


CONCLUSION OF LAW

The June 1988 rating decision is final.  New and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a heart disorder.  38 
U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2009);    
38 C.F.R. §§ 3.156(a), 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

Given that the Board is reopening the claim of entitlement to 
service connection for a heart disorder, and remanding the 
issue for further development, an extensive discussion of 
VA's compliance with, or lack of compliance with the Veterans 
Claims Assistance Act of 2000 is unnecessary.

Analysis

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  38 C.F.R. § 3.303.  The 
absence of any one element will result in the denial of 
service connection.  Coburn v. Nicholson, 19 Vet. App. 427 
(2006). 

A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103 (2009).  If a claim has been previously 
denied and that decision became final, the claim can be 
reopened and reconsidered only if new and material evidence 
is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Regardless of the RO's actions regarding reopening a 
veteran's claim, the Board must independently address the 
issue of reopening a previously denied claim.  That is, 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board does not have 
jurisdiction to review the claim on a de novo basis in the 
absence of a finding that new and material evidence has been 
submitted); see also Barnett v. Brown, 83 F.3d 1380 (1996).

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See generally Elkins v. West, 12 Vet. App. 
209 (1999).  For purposes of determining whether new and 
material evidence has been received to reopen a finally 
adjudicated claim, the recently submitted evidence will be 
presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999).  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact.  
Id.

The Veteran was originally denied entitlement to service 
connection for a heart disorder in a June 1988 rating 
decision because the Veteran was not diagnosed with a heart 
disability.  Therefore, for evidence to be new and material, 
it must contain a competent diagnosis of a heart disorder.

Since the time of the denial of entitlement to service 
connection for a heart disorder, the Veteran has provided 
evidence of irregular electrocardiogram tracings.  See 
December 1993 electrocardiogram report (showing right atrial 
enlargement).  The Board finds that this is sufficient 
evidence to reopen the Veteran's claim, and reopens the claim 
of entitlement to service connection for a heart disorder.


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a heart disorder.


REMAND

In July 2003, the Veteran's claims were remanded to provide 
her with examinations and to obtain records that were missing 
from the claims file.  The records were obtained, according 
to the remand directive.  The RO attempted to schedule the 
Veteran for examinations twice, and she cancelled her 
examinations twice with timely notice.  After the last 
cancellation, the Veteran requested that the examinations be 
held at a later day in the same week, and the RO noted in the 
file that VA should schedule her for new examinations later 
that week.  This is the last note of record.  There is no 
indication that the Veteran was scheduled for any additional 
examinations.  Considering the Veteran has not had a VA 
examination since 1994, the Board finds that examinations are 
necessary to deciding her claims.

Regarding the Veteran's claim of entitlement to service 
connection for a heart disorder, the RO did not find the 
electrocardiogram diagnosis of a right atrial enlargement to 
be new and material evidence.  Thus, the case has not yet 
been considered by the RO on the merits.  In light of the 
decision reached above, this case is remanded to the RO to 
comply with the due process requirements of law and provide 
the Veteran with an examination.  Bernard v. Brown, 4 Vet. 
App. 384, 392 (1993).

The Board acknowledges the appellant's request that her 
examinations be conducted at the Dallas VA Medical Center due 
to problems traveling caused by her disabilities.  The Board 
also acknowledges the Medical Center's 2008 note that the 
appellant, a licensed psychologist, was an employee of that 
facility.  It is possible, however, that the appellant's many 
disabilities now prevent her from working at the Dallas VA 
Medical Center.  Hence, if she is not a current employee, 
strong consideration should be given to conducting her 
examinations at the Dallas VA Medical Center.  If, however, 
the appellant continues to be an employee of the Dallas 
facility, consideration should be given to ordering fee basis 
examinations in the Dallas area in light of travel 
difficulties caused by her disorders.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all relevant 
updated medical records adequately 
identified by the Veteran and from the VA 
Medical Center in Dallas.

2.  Thereafter, the RO should schedule the 
Veteran for VA examinations, to be 
conducted by physicians as described 
below, to determine the nature and 
etiology of her heart disorder, irregular 
menses with endometriosis, genitourinary 
disease, bilateral fibrocystic disease, 
and allergic rhinitis with sinusitis.  The 
RO should also schedule the Veteran for 
examinations, to be conducted by 
physicians as described below, to 
determine the extent and severity of her 
Ramsey-Hunt syndrome, lattice retinal 
degeneration of the eyes, and pituitary 
adenoma with tinnitus.  The claims folder 
and a copy of this REMAND must be made 
available to EVERY examiner.  

In preparing any opinion addressing whether 
there is a nexus between the disorder and 
service the examining physicians must note 
the following terms:

*	"It is due to" means 100 percent 
assurance of relationship.
*	"It is at least as likely as not" 
means 50 percent or more.
*	"It is not at least as likely as not" 
means less than a 50 percent chance.
*	"It is not due to" means 100 percent 
assurance of non relationship.

If any examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining 
physician must specifically explain why the 
causation of any diagnosed disorder is 
unknowable.

All VA examiner must append a copy of their 
curriculum vitae to the examination report.
 
As to each disability, the specific 
instructions are as follows:

	(a)  With regard to the evaluation 
pertaining to pituitary adenoma, the 
Veteran should undergo an endocrinology 
examination with a physician.  All 
indicated tests must be accomplished.  
The examiner is asked to record all 
symptoms, to include any evidence of 
cold intolerance, cardiovascular 
involvement, muscle weakness, 
fatigability, mental problems, weight 
gain, constipation, or any other 
symptoms associated with a pituitary 
adenoma.  Any problems associated with 
the Veteran's eyes should also be 
identified.  The examiner should record 
the severity of the symptoms in detail.

(b)  With regard to the evaluation 
pertaining to pituitary adenoma and 
lattice retinal degeneration of the 
eyes, the Veteran must undergo an 
examination with an ophthalmologist.  
All indicated tests must be 
accomplished.  The ophthalmologist is 
to state whether the symptomatology 
associated with lattice retinal 
degeneration, and vision loss resulting 
from the growth of pituitary tumors, 
are different.  If so, the 
ophthalmologist must explain the 
difference associated with each.  The 
examiner is then to evaluate the 
Veteran and state the symptoms and 
severity of the symptoms associated 
with lattice retinal degeneration and 
any other visual problems resulting 
from a pituitary tumor.  The examiner 
is advised that there are VA and 
private medical records addressing this 
matter, and that the examiner should 
review and provide adequate rationale 
for any differences in opinion with 
other medical providers.  Specifically, 
the examiner should comment on the 
March 1994 letter from Dr. D. Fuller, 
with regard to symptoms associated with 
lattice retinal degeneration and vision 
problems due to pituitary tumors.  

If there is any visual field impairment 
the examiner should indicate whether 
such is due to the pituitary tumor, or 
if it is related to the lattice retinal 
degeneration.  The examiner should then 
indicate whether the visual field loss 
is of the temporal half or the nasal 
half; or, whether there is concentric 
contraction of visual field to five 
degrees; or, to 15 degrees but not to 
five degrees; or, to 30 degrees but not 
to 15 degrees; or, to 45 degrees but 
not to 30 degrees; or, to 60 degrees 
but not to 45 degrees.  The examiner 
should also indicate whether any such 
field of vision loss is unilateral or 
bilateral.  The visual acuity in each 
eye must be noted.

(c)  With regard to the evaluation 
pertaining to Ramsay-Hunt Syndrome with 
facial nerve paralysis and a speech 
deficit, the Veteran should be examined 
by a neurologist.  The neurologist 
should determine the nature and extent 
of any seventh cranial nerve paralysis.  
The neurologist should address the 
degree of relative loss of facial 
muscle innervation.  All indicated 
tests must be accomplished.  

(d)  With regard to fibrocystic breast 
disease and irregular menses with 
endometriosis, the Veteran should be 
afforded an examination with a 
gynecologist.  The gynecologist must 
examine the Veteran, accomplish any 
necessary testing, and review the 
record.  The physician is to document 
all relevant gynecological diagnoses.  
Thereafter, he or she must opine as to 
the following questions: 1) whether it 
is at least as likely as not, i.e., is 
there a 50/50 chance, that any 
diagnosed disability had its onset in 
service; and 2) whether it is at least 
as likely as not, i.e., is there a 
50/50 chance, that any diagnosed 
disability was caused or aggravated 
beyond the natural course of the 
disorder by the Veteran's service-
connected disabilities, to include 
pituitary adenoma and breast cancer.  A 
complete rationale for any opinion 
offered must be provided.

(e)  With regard to genitourinary 
disorders, the Veteran should be 
afforded an examination with a 
urologist.  The urologist must examine 
the Veteran, accomplish any necessary 
testing, and review the record.  He or 
she must provide a diagnosis of any 
genitourinary diseases and offer an 
opinion as to the following questions:  
1) whether it is at least as likely as 
not, i.e., is there a 50/50 chance, 
that any diagnosed disability had its 
onset in service; and 2) whether it is 
at least as likely as not, i.e., is 
there a 50/50 chance, that any 
diagnosed disability was caused or 
aggravated beyond the natural course of 
the disorder by the Veteran's service-
connected disabilities, to include 
pituitary adenoma and breast cancer.  A 
complete rationale for any opinion 
offered must be provided.

(f)  With regard to any sinus and/or 
allergic rhinitis, the Veteran should 
be examined by an otolaryngologist.  
The otolaryngologist must examine the 
Veteran and review the record.  All 
indicated tests must be accomplished.  
He or she must offer an opinion as to 
the following questions:  1) whether it 
is at least as likely as not, i.e., is 
there a 50/50 chance, that her allergic 
rhinitis had its onset in-service; and 
2) whether it is at least as likely as 
not, i.e., is there a 50/50 chance, 
that allergic rhinitis was permanently 
aggravated (beyond the natural scope of 
the disorder) during service.  A 
complete rationale for any opinion 
offered must be provided.

(g)  With regard to the heart disorder, 
the Veteran should be examined by a 
cardiologist.  The cardiologist must 
examine the Veteran, provide all 
necessary testing (including, but not 
limited to, an electrocardiogram), and 
review the record.  For each diagnosed 
heart disorder the cardiologist must 
offer an opinion as to the following 
questions:  1) whether it is at least 
as likely as not, i.e., is there a 
50/50 chance, that the Veteran's 
systolic ejection murmur was 
permanently aggravated (beyond the 
natural scope of the disorder) during 
service; 2) whether it is at least as 
likely as not, i.e., is there a 50/50 
chance, that any diagnosed heart 
disorder had its onset in service; and 
3) whether it is at least as likely as 
not, i.e., is there a 50/50 chance, 
that any diagnosed heart disorder was 
caused by or aggravated beyond the 
natural scope of the disorder by any of 
her other service-connected 
disabilities, to include a pituitary 
adenoma.  A complete rationale for any 
opinion offered must be provided.

3.  The RO is to advise the Veteran that 
it is her responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.     38 
C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report for 
any ordered examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
 Specific attention is directed to the 
reports of the specialists.  If a requested 
opinion is incomplete in any manner, the RO 
must take corrective action.              
38 C.F.R. § 4.2 (2009).

5.  Thereafter, the RO should readjudicate 
all claims save for issue number one on 
the title page of this decision.  The RO 
must consider whether tinnitus should be 
rated separately from pituitary adenoma in 
light of the representative's March 2010 
argument.  If any claim is denied, a 
supplemental statement of the case must be 
issued, and the appellant offered an 
opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


